Title: From Benjamin Franklin to John Adams, 27 June 1784
From: Franklin, Benjamin
To: Adams, John



Sir,
Passy, June 27. 1784.

Inclosed I have the Honour of sending to your Excellency Copies of Papers contain’d in a Dispatch just receiv’d from Congress. The Affair of the Free Ports recommended to us, has been sometime settled: They are Dunkirk, L’Orient, Bayonne & Marseilles.—
I wonder much that we hear nothing from Congress of their foreign Arrangements. This short Line from the President is the only one I have receiv’d since that of Jan. 14. which accompanied the Ratification.—
With great Respect I have the Honour to be, Sir, Your most obedient & most humble Servant

B. Franklin
His Excellency John Adams, Esqr

 
Endorsed: Dr Franklin 27 June
